Mr. Justice Van Orsdel
delivered the opinion of the Court:
This case comes here from an order of the police court of the District of Columbia sustaining a motion to quash an information charging appellee company with unlawfully failing to operate its street cars so as to give passage to all persons desirous of the use of said cars, without overcrowding the same. The information in this case is identical with that in the case of United States v. Capital Traction Co. decided at the present term [ante, 592]. For the reasons expressed in the opinion in that case, the judgment of the police court' is affirmed, and it is so ordered. Affirmed.